DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This Office Action is made in response to amendment, filed 1/27/2022. Claims 1 and 11 have been amended. 

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 1/27/2022. 
With respect to Claim Rejections - 35 USC § 103, independent claim 1 is amended to include “determining whether the OOB content ... includes filler data to maintain a constant bitrate transmission ... [and] determining that the OOB channel is inactive when it is determined that the OOB content includes the filler data to maintain the constant bitrate transmission". The Applicant submits that Mahany's check for the higher communication rate does not contemplate the concept of "filler data to maintain a constant bitrate transmission," as cited in amended claim 1. In response, the Examiner agrees and finds ROZENBERG (US 2021/0392176 A1) to teach this amended feature (see rejection below).
The Applicant submits that Claim 1 is therefore allowable for at least these reasons and Claim 11 recites similar features and is allowable for similar reasons. And that dependent claims 2-10 and 12-20 are allowable at least by the virtue of their dependencies and for the additional features they each recite. In response, with respect to the Applicant arguments of independent claims 1 and 11, and dependent claims 2-10 and 12-20 have been fully considered but they are moot in view of the new grounds of rejection (see rejections below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over David A. Strasser, Pub No US 2007/0146542 A1 (hereafter Strasser) in view of Ronald L. Mahany, Pub No US 2003/0078006 A1 (hereafter Mahany) and further in view of ROZENBERG et al., Pub No US 2021/0392176 A1 (hereafter ROZENBERG).

Regarding Claim 1, Strasser discloses a method performed on a test instrument adapted to test an out of band (OOB) channel in a downstream portion of a cable television network having a Remote PHY architecture, said method comprising:
capturing OOB channel data transmitted in the downstream portion of the network [FIG.3A & para.0035: Discloses a cable input (element 8) inputting a modulated RF signal. FIG.3A illustrates the RF input signal downstream portion is inputted into an out of band tuner (element 24); and para.0037: Discloses the out of band tuner is responsible for tuning (capturing) OOB content from the currently tuned major channel.];
demodulating the captured OOB channel data [FIG.3A & para.0038: Discloses a QPSK Demodulator (element 26) that demodulates the OOB channel data.];
extracting OOB content from the demodulated OOB channel data [para.0070: Discloses the OOB content information is extracted.];
Strasser does not explicitly disclose determining whether the OOB content includes a predetermined amount of valid data; and determining that the OOB channel is active when it is determined that the OOB content includes the predetermined amount of valid data (emphasis added to distinguish the elements not taught by Strasser). However, in analogous art, Mahany discloses in paragraphs 0168 and 169 detecting valid packets within a predetermined time (determining a predetermined amount of valid data). FIG.16 illustrates if additional valid packets are received within ten seconds, as at 1605, the mobile transceiver examines its current communication rate, at 1606, and if its highest rate is not currently in use, it increments the packet count by one for each valid packet received, as indicated at 1607. If no higher communication rate is available at step 1606, the mobile transceiver returns to 1605 to detect for valid packets and no increment of the packet counter occurs. Paragraph 0174 discloses by operating in this manner, the mobile transceiver unit continuously monitors for the highest rate at which valid base transmission packets are received and retains that rate while valid packets continue to be received, with an occasional trial at a higher communication rate so that use of a higher rate can be effected if transmission conditions permit such communication, thus, determining active channel at the different rates when it is determined that the content includes the predetermined amount of valid data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Strasser in view of Mahany to have content to include a predetermined amount of valid data (valid packets) that would determine an active channel. One would be motivated at the time of the invention to have this capability since polling protocols are most effective under conditions of heavy channel communication, where effectiveness is a measure of response time [Mahany: para.0019]. By detecting a predetermined amount valid data packets would ensure a communication channel is actively transmitting only valid data, thus shrinking the communication bandwidth by not transmitting the invalid packets.
The combined teachings of Strasser and Mahany do not explicitly disclose determining whether the OOB content … or includes filler data to maintain a constant bitrate transmission; and determining that the OOB channel is inactive when it is determined that the OOB content includes the filler data to maintain the constant bitrate transmission. However, in analogous art, ROZENBERG discloses a system to enable recovery (invalid content) from interface to broadcast data delivery system using IP/mobile and internet services (OOB) [para.0029]. Thus, an inactive channel until error recovery is performed. Media packets are inspected (determine) to identify "null" or "stuffing media" packets (filler data)- as known in the art- which are used to maintain the transmission at of constant bitrate for RF transmissions. Null media packets are then injected with auxiliary information to correlate the media packet to the reference RTP packet. The new media packets are then sent over the broadcast network and, in parallel, are made available to a plurality of recovery servers the servers ready to react when a receiver calls for recovery [para.0031]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Strasser and Mahany in view of ROZENBERG to includes filler data to maintain a constant bitrate transmission. One would be motivated at the time of the invention to have this capability to reduce the need for high error correction codes in the broadcast transmission and frees the bitrate for additional media bitrate [ROZENBERG: para.0030].

Regarding Claim 2, the combined teachings of Strasser, Mahany, and ROZENBERG discloses the method of claim 1, and Strasser further discloses wherein the OOB channel data is transmitted using a Moving Picture Experts Group (MPEG) transport stream [para.0010: Discloses the RF signal being a MPEG-2 transport stream transported to the cable input (element 8) of the DTV where the OOB channel data is captured and demodulated.] formatted and modulated [para.0056: Discloses transmitter circuitry will incorporate a modulator for achieving the opposite in the upstream direction in respect of user commands.] in accordance with a Society of Cable and Telecommunications Engineers (SCTE) 55-1 specification and demodulating the captured OOB channel data comprises demodulating the MPEG transport stream to obtain a demodulated MPEG transport stream [para.0038: Discloses QPSK demodulator (element 26) is a conventional component which demodulates the QPSK out-of-band information and encompasses two possible FDC conversion processes as described ANSI/SCTE 55-1 2002 Standard and ANSI/SCTE 55-2 2002 Standard which are both incorporated.].

Regarding Claim 3, the combined teachings of Strasser, Mahany, and ROZENBERG discloses the method of claim 2, and Strasser further discloses wherein extracting the OOB content from the demodulated OOB channel data comprises:
extracting MPEG packets from the demodulated MPEG transport stream [para.0058: Discloses a transport demultiplexer (element 66) is responsible for breaking (extracting) the incoming transport stream down into its constituent elements, which includes "out-of-band" network information. The "out-of-band" network information includes data that is indicative of the number of programs in the transport stream and the identity (e.g. packet identifiers) of the elementary streams representing a currently tuned channel or program; and para.0070: Discloses the received (MPEG) signals carry packets.].

Regarding Claim 4, the combined teachings of Strasser, Mahany, and ROZENBERG discloses the method of claim 3, and further discloses wherein determining that the OOB content includes the predetermined amount of valid data comprises:
detecting a packet identifier of packets within the extracted MPEG packets [Strasser - para.0058: Discloses transport demultiplexer (element 66) detects the "out-of-band" network information that includes packet identifiers.];
counting a number of packet identifiers associated with valid data [Mahany - para.0168: Discloses a packet counter to count number of valid packets.]; and
determining that a ratio of the number of packet identifiers associated with valid data to a number of packets extracted from the MPEG transport stream is greater than a predetermined threshold [Mahany - FIG.16 & para.0174: Discloses monitoring for the highest rate at which valid base transmission packets are received. Determining valid packets received is greater than a predefined time (predetermined threshold), thus, being a ratio of valid data to a predetermined threshold.]. This claim is rejected on the same grounds as claim 3.

Regarding Claim 5, the combined teachings of Strasser, Mahany, and ROZENBERG discloses the method of claim 3, and further discloses wherein determining that the OOB content includes the predetermined amount of valid data comprises:
detecting a packet identifier of packets within the extracted MPEG packets [Strasser - para.0058: Discloses transport demultiplexer (element 66) detects the "out-of-band" network information that includes packet identifiers.];
counting a number of packet identifiers associated with valid data [Mahany - para.0168: Discloses a packet counter to count number of valid packets.];
counting a number of packet identifiers associated with invalid data [Mahany - para.0263: Discloses detecting (counting) number of errors (invalid packets).]; and
determining that a ratio of the number of packet identifiers associated with valid data to the number of packet identifiers associated with invalid data is greater than a predetermined threshold [Mahany - para.0263: Discloses detecting number of errors (invalid packets) until the number is less than a maximum error threshold, if greater than the threshold the remainder of the data characterization is not performed; and para.0265: Discloses comparing the ratio of the number of detected errors to the number of samples (total packets).]. This claim is rejected on the same grounds as claim 3.

Regarding Claim 6, the combined teachings of Strasser, Mahany, and ROZENBERG discloses the method of claim 1, and Strasser further discloses wherein the OOB channel data is transmitted using a stream of asynchronous transfer mode (ATM) cells [para.0038: Discloses using Asynchronous Transfer Mode. The Examiner takes Official Notice that a synonym in the art for the term "packet" is the term "cell." Such use of the term "cell" exists in ATM network literature as indicated in reference Farmer et al., US 2005/0125837 A1 paragraph 0031.] formatted and modulated [para.0056: Discloses transmitter circuitry will incorporate a modulator for achieving the opposite in the upstream direction in respect of user commands.] in accordance with a Society of Cable and Telecommunications Engineers (SCTE) 55-2 specification and demodulating the captured OOB channel data comprises demodulating the stream of ATM cells to obtain a demodulated stream of ATM cells [para.0038: Discloses QPSK demodulator (element 26) is a conventional component which demodulates the QPSK out-of-band information and encompasses two possible FDC conversion processes as described ANSI/SCTE 55-1 2002 Standard and ANSI/SCTE 55-2 2002 Standard which are both incorporated.].

Regarding Claim 7, the combined teachings of Strasser, Mahany, and ROZENBERG discloses the method of claim 6, and Strasser further discloses wherein extracting the OOB content from the demodulated OOB channel data comprises:
extracting ATM cells from the demodulated stream of ATM cells [para.0058: Discloses a transport demultiplexer (element 66) is responsible for breaking (extracting) the incoming transport stream down into its constituent elements, which includes "out-of-band" network information. The "out-of-band" network information includes data that is indicative of the number of programs in the transport stream and the identity (e.g. packet/cell identifiers) of the elementary streams representing a currently tuned channel or program; and para.0070: Discloses the received (MPEG) signals carry packets (cells).].

Regarding Claim 8, the combined teachings of Strasser, Mahany, and ROZENBERG discloses the method of claim 7, and Mahany further discloses wherein determining that the OOB content includes the predetermined amount of valid data comprises:
counting a number of ATM cells comprising data within the extracted ATM cells [para.0168: Discloses a packet (cell) counter to count number of valid packets (cell).]; and
determining that a ratio of the number of ATM cells comprising data to a number of ATM cells extracted from the stream of ATM cells is greater than a predetermined threshold [FIG.16 & para.0174: Discloses monitoring for the highest rate at which valid base transmission packets (cells) are received. Determining valid packets (cells) received is greater than a predefined time (predetermined threshold), thus, being a ratio of valid data (cells) to a predetermined threshold.]. This claim is rejected on the same grounds as claim 7.

Regarding Claim 9, the combined teachings of Strasser, Mahany, and ROZENBERG discloses the method of claim 7, and Mahany further discloses wherein determining that the OOB content includes the predetermined amount of valid data comprises:
counting a number of ATM cells comprising data within the extracted ATM cells [para.0168: Discloses a packet (cell) counter to count number of valid packets (cells).];
counting a number of unassigned ATM cells within the extracted ATM cells [para.0263: Discloses detecting (counting) number of errors (unassigned ATM cells).]; and
determining that a ratio of the number of ATM cells comprising data to the number of unassigned ATM cells is greater than a predetermined threshold [para.0263: Discloses detecting number of errors (unassigned ATM cells) until the number is less than a maximum error threshold, if greater than the threshold the remainder of the data characterization is not performed; and para.0265: Discloses comparing the ratio of the number of detected errors (unassigned ATM cells) to the number of samples (cells).]. This claim is rejected on the same grounds as claim 7.

Regarding Claim 10, the combined teachings of Strasser, Mahany, and ROZENBERG discloses the method of claim 1, and Mahany further discloses further comprising determining that the OOB channel is not active when it is determined that the OOB content does not include the predetermined amount of valid data [para.0169: Discloses If additional packets (valid data) are not received within the threshold (predetermined amount of valid data), then the channel switches to either a lower or higher baud rate (current channel no longer active).]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 11, Strasser discloses a test instrument for testing an out of band (OOB) channel in a downstream portion of a cable television network having a Remote PHY architecture, said test instrument comprising:
a storage device [FIGS.1A,1B & para.0032: Discloses a DTV includes POD module (Personal Computer Memory Card International Association card).]; and
a processor executing program instructions stored in the storage device [FIG.31 & para.0065: Discloses a processor (element 74) that receive "out of band" network information from transport demultiplexer and translates (executing program instructions) this network information system information into a form that is understood by DTV (element 10).] and being configured to:
capture OOB channel data transmitted in the downstream portion of the network [FIG.3A & para.0035: Discloses a cable input (element 8) inputting a modulated RF signal. FIG.3A illustrates the RF input signal downstream portion is inputted into an out of band tuner (element 24); and para.0037: Discloses the out of band tuner is responsible for tuning (capturing) OOB content from the currently tuned major channel.];
demodulate the captured OOB channel data [FIG.3A & para.0038: Discloses a QPSK Demodulator (element 26) that demodulates the OOB channel data.];
extract OOB content from the demodulated OOB channel data [para.0070: Discloses the OOB content information is extracted.];
Strasser does not explicitly disclose determine whether the OOB content includes a predetermined amount of valid data; and determine that the OOB channel is active when it is determined that the OOB content includes the predetermined amount of valid data (emphasis added to distinguish the elements not taught by Tanaka). However, in analogous art, Mahany discloses in paragraphs 0168 and 169 detecting valid packets within a predetermined time (determining a predetermined amount of valid data). FIG.16 illustrates if additional valid packets are received within ten seconds, as at 1605, the mobile transceiver examines its current communication rate, at 1606, and if its highest rate is not currently in use, it increments the packet count by one for each valid packet received, as indicated at 1607. If no higher communication rate is available at step 1606, the mobile transceiver returns to 1605 to detect for valid packets and no increment of the packet counter occurs. Paragraph 0174 discloses by operating in this manner, the mobile transceiver unit continuously monitors for the highest rate at which valid base transmission packets are received and retains that rate while valid packets continue to be received, with an occasional trial at a higher communication rate so that use of a higher rate can be effected if transmission conditions permit such communication, thus, determining active channel at the different rates when it is determined that the content includes the predetermined amount of valid data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Strasser in view of Mahany to have content to include a predetermined amount of valid data (valid packets) that would determine an active channel. One would be motivated at the time of the invention to have this capability since polling protocols are most effective under conditions of heavy channel communication, where effectiveness is a measure of response time [Mahany: para.0019]. By detecting a predetermined amount valid data packets would ensure a communication channel is actively transmitting only valid data, thus shrinking the communication bandwidth by not transmitting the invalid packets.
The combined teachings of Strasser and Mahany do not explicitly disclose determining whether the OOB content … or includes filler data to maintain a constant bitrate transmission; and determine that the OOB channel is inactive when it is determined that the OOB content includes the filler data to maintain the constant bitrate transmission. However, in analogous art, ROZENBERG discloses a system to enable recovery (invalid content) from interface to broadcast data delivery system using IP/mobile and internet services (OOB) [para.0029]. Thus, an inactive channel until error recovery is performed. Media packets are inspected (determine) to identify "null" or "stuffing media" packets (filler data)- as known in the art- which are used to maintain the transmission at of constant bitrate for RF transmissions. Null media packets are then injected with auxiliary information to correlate the media packet to the reference RTP packet. The new media packets are then sent over the broadcast network and, in parallel, are made available to a plurality of recovery servers the servers ready to react when a receiver calls for recovery [para.0031]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Strasser and Mahany in view of ROZENBERG to includes filler data to maintain a constant bitrate transmission. One would be motivated at the time of the invention to have this capability to reduce the need for high error correction codes in the broadcast transmission and frees the bitrate for additional media bitrate [ROZENBERG: para.0030].

Regarding Claim 12, the combined teachings of Strasser, Mahany, and ROZENBERG discloses the test instrument of claim 11, and Strasser further discloses wherein the OOB channel data is transmitted using a Moving Picture Experts Group (MPEG) transport stream [para.0010: Discloses the RF signal being a MPEG-2 transport stream transported to the cable input (element 8) of the DTV where the OOB channel data is captured and demodulated.] formatted and modulated [para.0056: Discloses transmitter circuitry will incorporate a modulator for achieving the opposite in the upstream direction in respect of user commands.] in accordance with a Society of Cable and Telecommunications Engineers (SCTE) 55-1 specification and the processor demodulates the captured OOB channel data by demodulating the MPEG transport stream to obtain a demodulated MPEG transport stream [para.0038: Discloses QPSK demodulator (element 26) is a conventional component which demodulates the QPSK out-of-band information and encompasses two possible FDC conversion processes as described ANSI/SCTE 55-1 2002 Standard and ANSI/SCTE 55-2 2002 Standard which are both incorporated.].

Regarding Claim 13, the combined teachings of Strasser, Mahany, and ROZENBERG discloses the test instrument of claim 12, and Strasser further discloses wherein the processor extracts the OOB content from the demodulated OOB channel data by:
extracting MPEG packets from the demodulated MPEG transport stream [para.0058: Discloses a transport demultiplexer (element 66) is responsible for breaking (extracting) the incoming transport stream down into its constituent elements, which includes "out-of-band" network information. The "out-of-band" network information includes data that is indicative of the number of programs in the transport stream and the identity (e.g. packet identifiers) of the elementary streams representing a currently tuned channel or program; and para.0070: Discloses the received (MPEG) signals carry packets.].

Regarding Claim 14, the combined teachings of Strasser, Mahany, and ROZENBERG discloses the test instrument of claim 13, and further discloses wherein the processor determines that the OOB content includes the predetermined amount of valid data by:
detecting a packet identifier of packets within the extracted MPEG packets [Strasser - para.0058: Discloses transport demultiplexer (element 66) detects the "out-of-band" network information that includes packet identifiers.];
counting a number of packet identifiers associated with valid data [Mahany - para.0168: Discloses a packet counter to count number of valid packets.]; and
determining that a ratio of the number of packet identifiers associated with valid data to a number of packets extracted from the MPEG transport stream is greater than a predetermined threshold [Mahany - FIG.16 & para.0174: Discloses monitoring for the highest rate at which valid base transmission packets are received. Determining valid packets received is greater than a predefined time (predetermined threshold), thus, being a ratio of valid data to a predetermined threshold.]. This claim is rejected on the same grounds as claim 13.

Regarding Claim 15, the combined teachings of Strasser, Mahany, and ROZENBERG discloses the test instrument of claim 13, and further discloses wherein the processor determines that the OOB content includes the predetermined amount of valid data by:
detecting a packet identifier of packets within the extracted MPEG packets [Strasser - para.0058: Discloses transport demultiplexer (element 66) detects the "out-of-band" network information that includes packet identifiers.];
counting a number of packet identifiers associated with valid data [Mahany - para.0168: Discloses a packet counter to count number of valid packets.];
counting a number of packet identifiers associated with invalid data [Mahany - para.0263: Discloses detecting (counting) number of errors (invalid packets).]; and
determining that a ratio of the number of packet identifiers associated with valid data to the number of packet identifiers associated with invalid data is greater than a predetermined threshold [Mahany - para.0263: Discloses detecting number of errors (invalid packets) until the number is less than a maximum error threshold, if greater than the threshold the remainder of the data characterization is not performed; and para.0265: Discloses comparing the ratio of the number of detected errors to the number of samples (total packets).]. This claim is rejected on the same grounds as claim 13.

Regarding Claim 16, the combined teachings of Strasser, Mahany, and ROZENBERG discloses the test instrument of claim 11, and Strasser further discloses wherein the OOB channel data is transmitted using a stream of asynchronous transfer mode (ATM) cells [para.0038: Discloses using Asynchronous Transfer Mode. The Examiner takes Official Notice that a synonym in the art for the term "packet" is the term "cell." Such use of the term "cell" exists in ATM network literature as indicated in reference Farmer et al., US 2005/0125837 A1 paragraph 0031.] formatted and modulated [para.0056: Discloses transmitter circuitry will incorporate a modulator for achieving the opposite in the upstream direction in respect of user commands.] in accordance with a Society of Cable and Telecommunications Engineers (SCTE) 55-2 specification and the processor demodulates the captured OOB channel data by demodulating the stream of ATM cells to obtain a demodulated stream of ATM cells para.0038: Discloses QPSK demodulator (element 26) is a conventional component which demodulates the QPSK out-of-band information and encompasses two possible FDC conversion processes as described ANSI/SCTE 55-1 2002 Standard and ANSI/SCTE 55-2 2002 Standard which are both incorporated.].

Regarding Claim 17, the combined teachings of Strasser, Mahany, and ROZENBERG discloses the test instrument of claim 16, and Strasser further discloses wherein the processor extracts the OOB content from the demodulated OOB channel data by:
extracting ATM cells from the demodulated stream of ATM cells [para.0058: Discloses a transport demultiplexer (element 66) is responsible for breaking (extracting) the incoming transport stream down into its constituent elements, which includes "out-of-band" network information. The "out-of-band" network information includes data that is indicative of the number of programs in the transport stream and the identity (e.g. packet/cell identifiers) of the elementary streams representing a currently tuned channel or program; and para.0070: Discloses the received (MPEG) signals carry packets (cells).].

Regarding Claim 18, the combined teachings of Strasser, Mahany, and ROZENBERG discloses the test instrument of claim 17, and Mahany further discloses wherein the processor determines that the OOB content includes the predetermined amount of valid data by:
counting a number of ATM cells comprising data within the extracted ATM cells [para.0168: Discloses a packet (cell) counter to count number of valid packets (cell).]; and
determining that a ratio of the number of ATM cells comprising data to a number of ATM cells extracted from the stream of ATM cells is greater than a predetermined threshold [FIG.16 & para.0174: Discloses monitoring for the highest rate at which valid base transmission packets (cells) are received. Determining valid packets (cells) received is greater than a predefined time (predetermined threshold), thus, being a ratio of valid data (cells) to a predetermined threshold.]. This claim is rejected on the same grounds as claim 17.

Regarding Claim 19, the combined teachings of Strasser, Mahany, and ROZENBERG discloses the test instrument of claim 17, and Mahany further discloses wherein the processor determines that the OOB content includes the predetermined amount of valid data by:
counting a number of ATM cells comprising data within the extracted ATM cells [para.0168: Discloses a packet (cell) counter to count number of valid packets (cells).];
counting a number of unassigned ATM cells within the extracted ATM cells [para.0263: Discloses detecting (counting) number of errors (unassigned ATM cells).]; and
determining that a ratio of the number of ATM cells comprising data to the number of unassigned ATM cells is greater than a predetermined threshold [para.0263: Discloses detecting number of errors (unassigned ATM cells) until the number is less than a maximum error threshold, if greater than the threshold the remainder of the data characterization is not performed; and para.0265: Discloses comparing the ratio of the number of detected errors (unassigned ATM cells) to the number of samples (cells).]. This claim is rejected on the same grounds as claim 17.

Regarding Claim 20, the combined teachings of Strasser, Mahany, and ROZENBERG discloses the test instrument of claim 11, and Mahany further discloses wherein the processor is further configured to determine that the OOB channel is not active when it is determined that the OOB content does not include the predetermined amount of valid data [para.0169: Discloses If additional packets (valid data) are not received within the threshold (predetermined amount of valid data), then the channel switches to either a lower or higher baud rate (current channel no longer active).]. This claim is rejected on the same grounds as claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka et al., (US 2005/0091697 A1) - Discloses out of band data communication between the headend and the client. The OOB is demodulated using a QPSK demodulator (para.0172).
Farmer et al., (US 2005/0125837 A1) - Discloses demodulating RF packets support with TDMA protocols such as the protocols based on the SCTE 55-2 2002 standard [para.0024-0025].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426